Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Withdrawn Rejections:
Applicant's amendments and arguments filed on 06/14/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

The application is examined in view of polyurethane A (claim 37) obtained from hydrogenated polybutadiene diol (formula (3)), 1,6-hexamethyldiisocyanate (formula (4)) and ethylene glycol. Claims 16 and 33-37, 39-41, 43-53 read on this species and are under examination.
Claims 16 and 33-37, 39-41, 43-53 are pending and under examination.

Claim Objection
Claim 53 is objected for depending on rejected claim 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16 and 33-37, 39-41, 43-52 are rejected under 35 U.S.C. 103 as being unpatentable over Omura et al. (US20070148120) in view of Rollat et al. (US20040141942), Miyata et al. (US20160177017) and Pinzon et al. (US20020122781).

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Omura et al.  teaches skin treatment composition for wrinkle reduction comprising (a) a non-emulsification type cross-linked silicone, (b) a film forming polymer having a film shrinkage rate of 20% or less containing as a main ingredient a polyurethane having a film shrinkage rate of 20%, ( c) a liquid oil component, and ( d) water (abstract). The polyurethane in the present invention is preferably obtained with a conventional method reacting at least (A) an isocyanate compound having two isocyanate groups and (B) a diol compound having two hydroxyl groups (page 3, [0047]). Examples of said aliphatic diisocyanate compounds include ethylene diisocyanate, 2,2,4-trimethylhexamethylene diisocyanate, and 1,6-hexamethylene diisocyanate (page 3, [0049, 0052]). Selection of said dial compound (ingredient B) is not limited in particular as long as it is used in conventional polyurethane manufacturing, preferable examples include polybutadiene diol, ethylene glycol, etc. One, two or more diol compounds are freely selected and used (page 3, [0053-0054]). This teaches a polyurethane obtained from the reaction of 1,6-hexamethylene diisocyanate, polybutadiene diol and ethylene glycol. The blend ratio of the polyurethane is preferably 0.1-10 wt % of the total amount of the skin treatment
Composition (page 5, [0074]). The skin treatment composition of the present invention is used in foundation cosmetic formulations in the form of cream, emulsion, lotion or gel (page 7, [0102]; page 11, [0166]). Selection of the liquid oil component used in the present invention is not limited in particular as long as it is cosmetic at an ordinary temperature (25° C.). Examples of the liquid oil component include liquid silicone oil, liquid hydrocarbon oil, liquid ester oil, and liquid higher aliphatic acid (page 7, [0112]). Example of liquid hydrocarbon oil includes light isoparafin, isodecane; and the liquid ester oil includes isopropyl palmitate (page 7, [0114-0115]). The liquid oil component is preferably 0.5-30% of the total composition (page 8, [0125]).
	Rollat et al. teaches cosmetic composition comprising polyurethane obtained by reacting 0011 (a) an isocyanate terminated polyurethane pre polymer being obtained by reacting: (i) at least one polyactive hydrogen compound insoluble in Said medium of dispersion, wherein Said polyactive hydrogen compound is Selected from alkyl, aryl, and aralkyl Structures optionally Substituted in and/or on the structure by N, O, and/or S groups; (ii) at least one polyisocyanate, and (iii) at least one polyactive hydrogen compound Soluble in the medium of the dispersion, (b) at least one polyfunctional chain extender; and (c) at least one chain terminator (abstract; page 1, [0011-0013]). Polyol such as hydrogenated polybutadiene diols include KRATON L-2203 (OH equivalent weight 1660) can be sued as polyactive hydrogen compound (page 2, [0020, 0026]; page 7, [0086]). The molecular weight of polyurethane is from about 20000 to 30000 (Page 5, [0056]).
Miyata et al. teaches an aqueous dispersion for use in a cosmetic, which has both the flexibility and hair styling properties (hair set retention properties), and
which allows for easily re-styling hair when the hair style once set has been disturbed; and a cosmetic including the same. In the above mentioned aqueous dispersion and the cosmetic, a polyurethane is used, which is obtainable from a polyol component including at least one type of a polyether polyol and a polyester polyol, and a polyvalent isocyanate component, wherein the polyol component includes: a polyether polyol containing as a major component a structural unit derived from a polyalkylene glycol having from 2 to 4 carbon atoms, and having a number average molecular weight of 400 or more and 4,000 or less; or a polyester polyol containing a structural unit derived from at least one type of dicarboxylic acid selected from the group consisting of phthalic acid, isophthalic acid and terephthalic acid (abstract). The polyol includes polybutadiene diol, hydrogenated polybutadiene diol (page 5, [0057]).
Pinzon et al. teaches Structured compositions comprising at least one structuring polymer and at least one at least one oil-soluble cationic surfactant (abstract). According to one embodiment of the invention, the composition is in the form of a substantially clear or substantially transparent composition such as, for example, a clear lipstick, clear sunscreen composition, or clear foundation, in particular for concealing skin imperfections, For example, the composition is in the form of transparent gel in one embodiment  (page 2, [0012-0013]). In one embodiment, the structuring polymer contains polyurethane skeleton (page 2, [0016, 0022]). The liquid fatty phase, in one embodiment, contains at least one non-volatile oil chosen from, for example, hydrocarbon-based oils of mineral, plant and synthetic origin, synthetic esters or ethers, silicone oils and mixtures thereof from 20% to 75% (page 9, [0120-0121]).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Omura et al.  is that Omura et al.   do not expressly teach hydrogenated polybutadiene diol, MW of polyurethane, clear transparent gel and amount of oil. This deficiency in Omura et al.   is cured by the teachings of Rollat et al., Miyata et al. and Pinzon et al. 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Omura et al., as suggested by Rollat et al., Miyata et al. and Pinzon et al.,  and produce the instant invention.
One of ordinary skill in the art would have been motivated to replace hydrogenated polybutadiene diol for polybutadiene diol in polyurethane obtained from the reaction of 1,6-hexamethylene diisocyanate, polybutadiene diol and ethylene glycol because this is simple substitution of one known polyol for polyurethane in cosmetic composition for another to obtain predictable results. MPEP 2143, it is prima facie obviousness to simple substitution of one known element for another to obtain predictable results. Under guidance from Rollat et al. and Miyata et al. teaching hydrogenated polybutadiene diol as suitable polyol and alternative to polybutadiene diol for polyurethane, it is obvious for one of ordinary skill in the art to replace hydrogenated polybutadiene diol for polybutadiene diol in polyurethane obtained from the reaction of 1,6-hexamethylene diisocyanate, polybutadiene diol and ethylene glycol, and prepare polyurethane obtained from the reaction of 1,6-hexamethylene diisocyanate, hydrogenated polybutadiene diol and ethylene glycol with reasonable expectation of success.
One of ordinary skill in the art would have been motivated to have polyurethane with average MW of 10000 to 100000 and oil from 65 to 99% because this is optimization through routing experimentation or under prior art condition. MPEP 2144.05. Under guidance from Rollat et al. teaching MW of polyurethane from 20000 to 30000; Pinzon et al. teaches cosmetic composition in the form of foundation gel comprising oil ester from 20% to 75%; it is obvious for one of ordinary skill in the art to have polyurethane MW from 10000 to 100000 and oil ester from 65 to 99% and produce instant claimed invention with reasonable expectation of success.
Regarding the limitation of “oil-soluble” in claim 16, it is regarded as inherent property of elected polyurethane, since prior art teach the same or substantially same polyurethane, the same or substantially same polyurethane is expected to have the same properties such as oil-soluble.
Regarding polyurethane at 1-35% in claim 16 and oil B at 65-99% in polyurethane gel composition in claim 43 as well as the ratio on claim 52, Omura et al. teaches polyurethane is preferably 0.1-10 wt % of the total amount of the skin treatment, the liquid oil component is preferably 0.5-30% of the total composition. There is not separated polyurethane gel composition after it is mixed with all other ingredient in the cosmetic composition, at the best, this is considered as product by process. The initial concentration of polyurethane in the gel is not limiting since there is not recitation of amount of “polyurethane gel composition (polyurethane and oil)” in the final cosmetic composition.
Regarding claims 33 and 35-36, it is the examiner’s position that claims 33 and 35-36 produce the same polyurethane from obtained from the reaction of 1,6-hexamethylene diisocyanate, hydrogenated polybutadiene diol and ethylene glycol but at different process. This is product by process. In arguendo that claims 33 and 35-36 produce different polyurethane, claims 33 and 35-36 would not read on the examined polyurethane species and would have been withdrawn from consideration.
Regarding n = 10-100 for hydrogenated polybutadiene diol HO-CH2CH2(C4H8)nCH2CH2-OH, Rollat et al. teaches hydrogenated polybutadiene diols include KRATON L-2203 (OH equivalent weight 1660. Since hydrogenated polybutadiene diols has two OH group, the MW is 1660x2=3320, the total weight of (C4H8)n = 3320-(14+14+17)x2=3230, MW of C4H8=56, n=3230/56=58, inside of 10-100.
Claims 40-41, Omura et al. teaches  ester oil  isopropyl palmitate, with 0 hydroxy group, a liquid at 25ºC.
Claim 44, since the amount of “gel composition” is not cited in claim, the amount of polyurethane and oil is not limiting for the same rational as the discussion for claim 43. It appears that “a gel” is not part of the cosmetic of claim 16, and claim 44 is interpreted that the polyurethane gel composition of claim 16 show certain characteristic  with liquid paraffin after mixing, heating and cooling. Since prior art teaches the same or substantially same polyurethane gel composition, this same or substantially same polyurethane gel composition is expected to have the same or substantially same characteristic. MPEP 2112 I, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). 
Claim 45, according to the same rational as claim 44, since prior art teaches the same or substantially same polyurethane gel composition, this same or substantially same polyurethane gel composition is expected to have the same or substantially same characteristic gel resilience.
Claim 46, a clear transparent gel would have a transmittance of 700nm of 90% or more, one of ordinary skill in the art would have been motivated to have clear transparent gel because this is suitable gel form for cosmetic foundation as suggested by Pinzon et al., furthermore, a clear transparent may be pleasant at least for certain customer. Therefore, it is obvious for one of ordinary skill in the art to have a clear transparent gel and produce instant claimed invention with reasonable expectation of success.
Regarding claims 48-49, claim 48 is regarded as product by process for the same rational as discussed for claims 33 and 35-36, thus, the ratio of claim 48 is similar to claim 49 for the hydrogenated polybutadiene having hydroxy group at the terminals  and ethyl glycol, since Omura et al. teaches two diol without mention amount, it is within skill of one artisan to adjust and optimize the amount relative to each other to have the claimed range, at least 1:1 molar is obvious in the absence of showing criticality of range.
Regarding claims 50-51, Rollat et al. teaches hydrogenated polybutadiene diols include KRATON L-2203 (OH equivalent weight 1660. Since hydrogenated polybutadiene diols has two OH group, the MW is 1660x2=3320, One of ordinary skill in the art would have been motivated to optimize the molecular of monomer (a) or (c) under routing experimentation to have MW from 1000-3000 with reasonable expectation of success, especially in the absence of evidence showing criticality of claimed range. MPEP 2144.05.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to argument:
Applicants argue amendment of claim 16 and all arguments are incorporated herein by reference.
In response to this argument: this is not persuasive. Applicant’s amendment does not materially change the election of species polyurethane A (claim 37) obtained from hydrogenated polybutadiene diol (formula (3)), 1,6-hexamethyldiisocyanate (formula (4)) and ethylene glycol. As discussed in the above 103 rejections, prior arts teach this elected species. Especially, prior arts teach ethylene glycol HO-CH2CH2-OH, there is no ether bond in ethylene glycol. Applicants apparently misunderstood organic chemistry structure and misinterpreted prior art teaching. The 103 rejection is still proper.

Applicants argue about new claims 50-52.
In response to this argument: this is not persuasive. New claims 50-52 have been fully addressed in the above 103 rejection.

Applicants argue that about individual polyurethane gel in cosmetic composition.
In response to this argument: this is not persuasive. As recited in applicant’s specification, the preparation of cosmetic composition includes blending of polyurethane gel and other ingredients in conventional procedure. Normally, the cosmetic composition is made by mixing all ingredients into a homogeneous composition such as emulsion or cream, other ingredients will be homogenous mixed with polyurethane and oil. Thus, it is more likely than not that there is individual polyurethane gel (polymer and oil only) existing in the homogenous cosmetic composition unless recited specially in claim. Therefore, the 103 rejection is still proper.

MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.
Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIANFENG SONG/Primary Examiner, Art Unit 1613